IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 39430

STATE OF IDAHO,                                  )      2012 Unpublished Opinion No. 614
                                                 )
       Plaintiff-Respondent,                     )      Filed: August 29, 2012
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
KILLEAN DOUGLAS TAYLOR,                          )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. Darren B. Simpson, District Judge.

       Order denying Idaho          Criminal   Rule    35   motion     for   reduction   of
       sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sarah E. Tompkins, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Killean Douglas Taylor pled guilty to burglary. Idaho Code §§ 18-1401, 18-1403. The
district court sentenced Taylor to a unified term of five years, with two years determinate, and
retained jurisdiction. However, prior to the expiration of the period of retained jurisdiction the
district court relinquished jurisdiction and executed Taylor’s original sentence. Taylor thereafter
filed an Idaho Criminal Rule 35 motion, which the district court denied. Taylor now appeals,
contending the district court abused its discretion in denying his Rule 35 motion.
       A motion for reduction of sentence under Idaho Criminal Rule 35 is essentially a plea for
leniency, addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319,
144 P.3d 23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In


                                                1
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Taylor’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Taylor’s
Rule 35 motion is affirmed.




                                              2